 

Exhibit 10.1

 

AMPLIPHI BIOSCIENCES CORPORATION

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into by and between
AmpliPhi Biosciences Corporation, a Washington corporation (the “Company”), and
Wendy S. Johnson (“Consultant”), on September 3, 2015 (the “Execution Date”),
and shall be deemed to be effective as of July 1, 2015 (the “Effective Date”).
The Company and Consultant previously entered into that certain Interim Chief
Operating Officer Agreement, dated September 18, 2014, as amended on January 15,
2015 (the “Prior Consulting Agreement”), and desire for this Agreement to set
forth the parties’ rights and obligations with respect to Consultant’s provision
of services to the Company as a consultant in lieu of the Prior Consulting
Agreement, effective on the Effective Date. In consideration of the mutual
promises contained herein, the parties agree as follows:

 

1.           Services and Compensation. Consultant agrees to perform for the
Company the services described in Exhibit A (the “Services”), and the Company
agrees to pay Consultant the compensation described in Exhibit A for
Consultant’s performance of the Services.

 

2.           Confidentiality.

 

(a)           Definition. “Confidential Information” means any and all
information and materials, in whatever form, tangible or intangible, whether
disclosed to or learned or developed by Consultant before or after the execution
of this Agreement, whether or not marked or identified as confidential or
proprietary, pertaining in any manner to the business of or used by the Company
and its affiliates, or pertaining in any manner to any person or entity to whom
the Company owes a duty of confidentiality. Confidential Information includes,
but is not limited to, the following types of information and materials: (i)
trade secrets, inventions, ideas, processes, formulas, algorithms, pre-clinical
and clinical data, formulations, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; (ii)
information regarding plans for research, development, new products, marketing
and selling, business plans, business methods, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; (iii) sensitive
personnel information including the skills and compensation of other employees
of the Company; and (iv) any other information or materials relating to the
past, present, planned or foreseeable business, products, developments,
technology or activities of the Company. Consultant understands that
Confidential Information includes, but is not limited to, information pertaining
to any aspect of the Company’s business which is either information not known by
actual or potential competitors of the Company or other third parties not under
confidentiality obligations to the Company, or is otherwise proprietary
information of the Company or its customers or suppliers, whether of a technical
nature or otherwise. Consultant further understands that Confidential
Information does not include any of the foregoing items which has become
publicly and widely known and made generally available through no wrongful act
of Consultant or of others who were under confidentiality obligations as to the
item or items involved.

 

(b)           Nonuse and Nondisclosure. Consultant will not, during or
subsequent to the term of this Agreement, (i) use the Confidential Information
for any purpose whatsoever other than the performance of the Services on behalf
of the Company or (ii) disclose the Confidential Information to any third party
except as reasonably required to perform the Services and under appropriate
confidentiality agreements. Consultant agrees that all Confidential Information
will remain the sole property of the Company. Consultant also agrees to take all
reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information.

 

(c)           Former Client Confidential Information. Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer of Consultant or other person or entity with which Consultant has an
agreement or duty to keep in confidence information acquired by Consultant, if
any. Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

 

 1 

 

 

(d)           Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.

  

(e)           Return of Materials. Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all of
the Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

 

3.           Ownership.

 

(a)           Assignment. Consultant agrees that all inventions (whether or not
patentable), copyrightable material, notes, records, drawings, designs,
improvements, developments, discoveries and trade secrets conceived, discovered,
developed or reduced to practice by Consultant, solely or in collaboration with
others, during the term of this Agreement that relate in any manner to the
business of the Company that Consultant may be directed to undertake,
investigate or experiment with or that Consultant may become associated with in
work, investigation or experimentation in the Company’s line of business in
performing the Services under this Agreement (collectively, “Inventions”), are
the sole property of the Company. Consultant also agrees to assign (or cause to
be assigned) and hereby assigns fully to the Company all Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions.

 

(b)           Further Assurances. Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating to all Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect to all Inventions, the execution of all applications,
specifications, oaths, assignments and all other instruments that the Company
may deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title and interest in and to all Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions. Consultant also agrees that Consultant’s obligation
to execute or cause to be executed any such instrument or papers shall continue
after the termination of this Agreement.

 

(c)           Pre-Existing Materials. Attached as Exhibit B is a list describing
with particularity all inventions, improvements, developments, concepts,
discoveries or other proprietary information which were (i) made by Consultant
prior to becoming a consultant to the Company and (ii) could reasonably be
deemed to be in or related to the business of the Company (collectively referred
to as “Prior Inventions”), which belong solely to Consultant or belong to
Consultant jointly with another, which relate in any way to any of the Company’s
proposed businesses, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached, Consultant
represents that there are no such Prior Inventions. Subject to Section 3(a),
Consultant agrees that if, in the course of performing the Services, Consultant
incorporates into any Invention developed under this Agreement any Prior
Invention owned by Consultant or in which Consultant has an interest, (i)
Consultant will inform Company, in writing before incorporating such Prior
Invention into any Invention, and (ii) the Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such Invention. Consultant will not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Invention without Company’s prior written permission.

 

(d)           Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature for the
purpose of applying for or pursuing any application for any United States or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in Section 3(a), then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact, to act for and on Consultant’s
behalf to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations with the same legal force and effect as if executed by
Consultant.

  

 

 2 

 

 

4.           Conflicting Obligations. Consultant certifies that Consultant has
no outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement or that would preclude Consultant from complying
with the provisions of this Agreement. Consultant will not enter into any such
conflicting agreement during the term of this Agreement. Consultant’s violation
of this Section 4 will be considered a breach of a material provision of this
Agreement under Section 6(b)(i)(1).

 

5.           Reports. Consultant also agrees that Consultant will, from time to
time during the term of this Agreement or any extension thereof, keep the
Company advised as to Consultant’s progress in performing the Services under
this Agreement. Consultant further agrees that Consultant will, as requested by
the Company, prepare written reports with respect to such progress.

 

6.           Term and Termination.

 

(a)         Term. This Agreement is effective as of the Effective Date and will
terminate on the earlier of (i) July 1, 2016 or (ii) termination as provided in
Section 6(b) below. The term of this Agreement may be extended upon mutual
written agreement of the parties.

 

(b)        Termination.

 

(i)Termination by the Company.

 

(1) For Cause. The Company may terminate this Agreement immediately and without
prior notice if Consultant refuses to or is unable to perform the Services or is
in breach of any material provision of this Agreement. Such right to terminate
this Agreement for cause shall be in addition to any other remedies available to
the Company at law or in equity.

 

(2) Without Cause. The Company may terminate this Agreement for any reason, or
no reason, upon at least 90 days’ prior written notice to Consultant; provided,
however, in no event may the effective date of any termination pursuant to this
Section 6(b)(i)(2) occur before March 31, 2016.

 

(ii)Termination by Consultant.

 

(1) For Cause. Consultant may terminate this Agreement upon written notice to
the Company if the Company is in breach of any material provision of this
Agreement and does not cure the breach within thirty (30) days following receipt
of written notice thereof from Consultant. Such right to terminate this
Agreement for cause shall be in addition to any other remedies available to
Consultant at law or in equity.

 

(2) Without Cause. Consultant may terminate this Agreement for any reason, or no
reason, upon at least 45 days’ prior written notice to the Company.

 

(c)         Survival. Upon such termination, all rights and duties of the
Company and Consultant toward each other shall cease except:

 

(i)           The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 1 of this Agreement; and

 

(ii)           Section 2 (Confidentiality), Section 3 (Ownership), Section 6
(Term and Termination—Survival), Section 7 (Independent Contractor; Benefits)
and Section 9 (Miscellaneous) will survive termination of this Agreement.

 

 3 

 

 

7.           Independent Contractor; Benefits.

 

(a)         Independent Contractor. It is the express intention of the Company
and Consultant that Consultant perform the Services as an independent contractor
to the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an employee of the Company. Consultant agrees to
furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement and shall incur all expenses associated with
performance, except as expressly provided in Exhibit A. Consultant acknowledges
and agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.

 

(b)         Benefits. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company. If Consultant is
reclassified by a state or federal agency or court as Company’s employee,
Consultant will become a reclassified employee and will receive no benefits from
the Company, except those mandated by state or federal law, even if by the terms
of the Company’s benefit plans or programs of the Company in effect at the time
of such reclassification, Consultant would otherwise be eligible for such
benefits.

 

8.           Indemnification Agreement. The Company and Consultant acknowledge
that the Company and Consultant have entered into that certain Indemnification
Agreement, dated June 1, 2014 (the “Indemnification Agreement”), and that
nothing herein is intended to limit or modify the parties’ rights or obligations
under the Indemnification Agreement.

  

9.           Miscellaneous.

 

(a)           Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia without regard to conflicts of law rules.

 

(b)           Assignability. Consultant may not sell, assign or delegate any
rights or obligations under this Agreement without the express prior written
consent of the Company. The Company may assign (i) this Agreement to a Company
affiliate or (ii) this Agreement in the event of a merger, acquisition or sale
of all or substantially all of the assets of the Company. Subject to the
foregoing, this Agreement will be binding upon and inure to the benefit of the
parties hereto, their successors and assigns. Any attempted assignment in
violation of this provision will be null and void.

 

(c)           Entire Agreement. This Agreement and the Indemnification Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written and oral agreements
between the parties regarding the subject matter hereof and thereof. The Company
and Consultant hereby agree that the Prior Consulting Agreement shall be deemed
to have been in continuous effect from the effective date thereof to the
Effective Date. Effective on the Effective Date, the Prior Consulting Agreement
is hereby terminated and of no further force or effect; provided, however,
nothing in the foregoing will relieve either party of any obligations accrued
under the Prior Consulting Agreement prior to the Effective Date, nor will it
affect the survival of any provision intended to survive the termination of the
Prior Consulting Agreement.

 

(d)           Headings. Headings are used in this Agreement for reference only
and shall not be considered when interpreting this Agreement.

 

(e)           Notices. Any notice or other communication required or permitted
by this Agreement must be in writing and must be (i) mailed by nationally
recognized overnight courier, with written verification of delivery, (ii) sent
by email or facsimile, or (iii) delivered by hand to the party to whom such
notice is required or permitted to be given. If mailed by overnight courier, any
such communication will be considered to have been given one (1) business day
after it was mailed, as evidenced by written verification from such courier. If
delivered by email or facsimile, any such communication will be considered to
have been given on the day of its transmission if sent during normal business
hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day. If delivered by hand, any such
communication will be considered to have been given when received by the party
to whom notice is given, as evidenced by written and dated receipt of the
receiving party. The mailing address, email address and facsimile number for
notice to either party will be as shown on the signature page of this Agreement.
Either party may change its mailing address, email address or facsimile number
by notice as provided by this Section 9(e). 

 

 4 

 

 

(f)           Attorneys’ Fees. In any court action at law or equity that is
brought by one of the parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that party
may be entitled.

 

(g)           Severability. If any provision of this Agreement is found to be
illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.

 

(h)           Amendments. This Agreement may be amended or waived only upon
written consent of the Consultant and the Company.

 

(i)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

[Remainder of page intentionally left blank.]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

AmpliPhi Biosciences Corporation         By: /s/ Michael Scott Salka   Name:
Michael Scott Salka   Title: Chief Executive Officer         Address:          
            Email: mss@ampliphibio.com         Consultant         By: /s/ Wendy
S. Johnson     Wendy S. Johnson         Address:                       Email:
Wendy@geminiwest.net  

 

 6 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1.           Services. Consultant shall serve as the interim Chief Operating
Officer of the Company and shall perform the duties, and have the
responsibilities, that are customary for persons serving in such office.
Consultant will provide the Services on an as-needed basis during the term of
the Agreement, subject to a minimum commitment of 120 hours per month (the
“Minimum Services”).

 

Consultant will report to the Chief Executive Officer of the Company.

 

2.           Compensation.

 

Monthly Fees:

 

The Company will pay Consultant a monthly fee of $25,000 for Services performed
during the term of the Agreement, subject to proration on an hourly basis in the
event Consultant does not provide the Minimum Services for any calendar month.
The monthly fees will be payable in arrears, subject to Consultant complying
with Consultant's obligation to submit invoices as described below. The
Company’s payment obligations for Services performed by Consultant during the
term of the Agreement will be net of any compensatory payments made by the
Company to Consultant as of the Execution Date.

 

The Company will reimburse Consultant for reasonable travel and other business
expenses incurred by Consultant in the performance of her duties, consistent
with the Company’s reimbursement policies. Consultant will provide receipts to
the Company documenting such expenses.

 

Consultant agrees to provide the Company with an invoice for fees and expenses
due in respect of the Services supplied on the 1st day of each month, commencing
October 1, 2015. The Company agrees to pay each such invoice within 30 days of
it being received and approved.

 

Additional Cash Payment:

 

The Company will pay Consultant the applicable cash payment(s) specified below
upon the achievement of the applicable milestone(s), in each case, subject to
the Agreement remaining in effect as of the applicable milestone achievement
date:

 

Milestone*  Cash Payment   Payment Timing Milestone A: Dosing, on or before
December 31, 2015, of the first patient in the first clinical trial initiated by
the Company after the Effective Date.  $175,000   Within 10 days following the
achievement of Milestone A. Milestone B: Dosing, after December 31, 2015 but
before March 31, 2016, of the first patient in the first clinical trial
initiated by the Company after the Effective Date.  $75,000   Within 10 days
following the achievement of Milestone B. Milestone C: Dosing, before March 31,
2016, of the first patient in the second clinical trial initiated by the Company
after the Effective Date, provided such second clinical trial and/or the first
clinical trial contemplated by Milestones A and B above is conducted under a
U.S. IND.  $25,000   Within 10 days following the achievement of Milestone C.

 



 



* For clarity, Milestone A and Milestone B above will be mutually exclusive.

 

Option Grant:

 

Subject to approval by the Company’s Board of Directors (the “Board”) or an
authorized committee thereof, Consultant will be granted, under the Company’s
Stock Incentive Plan, a stock option to purchase a number of shares of common
stock equal to 0.5% of the total number of outstanding shares of common stock of
the Company on the Effective Date, which option will vest as follows:

 



 A-1 

 

 

·50% of the shares subject to the option will vest on an equal monthly basis
over the 12 months following the Effective Date, subject, in each case, to the
Agreement remaining in effect as of the applicable vesting date; and

 

·50% of the shares subject to the option will vest upon the achievement of
Milestone A or Milestone B above, subject to the Agreement remaining in effect
as of the achievement of such milestone.

 

The per share exercise price of the option will be the fair market value of the
Company’s common stock on the date of grant, as determined by the Board or an
authorized committee thereof.

 

3.           Other Engagements. Consultant may accept other consulting
assignments, and engage in other business activities, so long as they do not
interfere with her obligations under this Agreement.

 

 A-2 

 

 

EXHIBIT B

 

LIST OF PRIOR INVENTIONS EXCLUDED UNDER SECTION 3(C)

 

Title   Date  

Identifying Number

or Brief Description

                   

 

xNo inventions or improvements

 

¨Additional Sheets Attached

 

Signature of Consultant:  /s/ Wendy S. Johnson  

 

Print Name of Consultant:  Wendy S. Johnson  

 

 

 

